WINTERSHEIMER, Justice,
dissenting.
I must respectfully dissent from the majority opinion because it eviscerates the effectiveness of both the statute and the Supreme Court rule. It is disappointing to realize that the lofty language and noble philosophy of Combs v. Huff, Ky., 858 S.W.2d 160 (1993), has been abandoned.
I cannot agree with the interpretation fashioned by the majority that the language “a special examination shall be” does not limit the number of special examinations to a single successful test. The language is not ambiguous or unclear. Only in the case where all the applicants failed, would a subsequent examination be necessary.
KRS 30A.150 provides that the chief judge of a judicial circuit shall, within 30 days, appoint a qualified successor when a vacancy occurs in the office of circuit clerk. SCR 1.060(4) provides a method of satisfying the statute and governs the manner of replacement undertaken by the circuit judge.
Clearly, the authorization of multiple examinations is an absurdity as stated in the Huff, supra, opinion. Any deviation from that standard is a retreat from the high principles expressed in that case and embodied in the Supreme Court rule. Once a person has passed the examination, and is the only successful applicant, the examination process is complete. To hold otherwise is to defeat the purpose of the examination in the first place.
The public and the aspirants for the circuit clerk position will surely lose confidence in the fairness and purpose of the examination if we permit continuing testing even after at least one applicant has successfully completed the test. This should not be a system where an applicant can continue to test until they pass. There can be no rational justification for allowing candidates for a vacancy to be tested more than once. The rule refers to a special examination in the singular.
GRAVES, J., joins this dissent.